DETAILED ACTION

Application filed 2/20/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
For example, claim 1 recites: 

    PNG
    media_image1.png
    417
    638
    media_image1.png
    Greyscale

The claim recites a method which falls in the statutory category of a process. 
The method includes a generic hardware components referring to a device and a wireless communication network which are considered to be well-understood, routine and conventional computer functions as recognized by the courts. MPEP 2106.05(d) and MPEP 2106.05(f). 
The claim recites an abstract idea of data manipulation by the limitations: “…obtaining a Polar encoded bit sequence…” “…block interleaving the g groups…” and “…rate matching the interleaved bit sequence…” These are mathematical concepts that be performed by pen and paper and/or mentally. These steps are merely formatting data. 
If a claim, under it broadest reasonable interpretations, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls 
The device and the wireless communication network do not add meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea. 
Therefore the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the device and the wireless communication network are considered to be generic elements. This judicial exception is not integrated into a practical application. 
The device and wireless communication network are recited at high-level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). 
Independent claim 7 is directed to a device in communication network and are rejected for similar reasons. The additional elements of a “memory storage” and “hardware processor” do not add anything significantly more to the abstract idea and these are considered to be generic elements. The Examiner would like to point out that claim 14 is considered to be statutory and recites elements which are considered to add significantly more to the abstract idea because the claim ties in the logic circuit, input interface and output interface within the claim. 
Dependent claims 2-6 and 8-13 are rejected at least based on dependency and do not resolve the deficiencies of parent claims. 
Corrections are requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,608,668.

Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application teaches a method for interleaving data, performed by a device in a wireless communication network, comprising: obtaining a Polar encoded bit sequence having a length of N, wherein the Polar encoded bit sequence comprises g groups, a length of each group is N/g, wherein g is 32, N is an integer power of 2, and N is greater than or equal to 32; block interleaving the g groups based on inter-group interleaving, to obtain an interleaved bit sequence, wherein the interleaved bit sequence comprises g groups of bits, the g groups are ordered according to a sequence S after the block interleaving, each element in the sequence S indicates a group number after the block interleaving, and wherein a first element in the sequence S is 0, a second element in the sequence S is 1, a 17!i element in the sequence S is 12, a 30th element in the sequence S is 29, a 31st element in the sequence S is 30, and a 32nQ element in the sequence S is 31; rate matching the interleaved bit sequence to obtain M bits, wherein M is a positive integer; and outputting the M bits. Whereas claim 1 of U.S. patent ‘668 teaches a method for interleaving data, performed by a device in a wireless 











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112